Title: To James Madison from William Eaton, 6 March 1801 (Abstract)
From: Eaton, William
To: Madison, James


6 March 1801, Tunis. No. 34. Reports British pressure on bey has forced Tunis to expel French diplomats. Notes resulting change in plans for American charter vessel Anna Maria. Believes British-French hostilities and disruption of French Mediterranean trade offer opportunity for American shipping to replace French in Indian trade. Quotes from earlier statements of bey supporting improved trade with U.S. Proposes commercial venture with Tunis using the Anna Maria to demonstrate validity of this point. Conveys rumor that Russia has threatened to invade Turkish Empire. Speculates that unless sultan deserts British both Turks and Barbary regencies face ruin. Notes that Danes, even with large warship at Tunis, bend to bey’s will.
 

   
   RC (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 4 pp.; addressed to Marshall; docketed by Wagner and marked “Ann Maria.” Postscript dated 13 Mar. on triplicate (DNA: RG 59, CD, Tunis, vol. 1) and letterbook copy discusses further commercial opportunities in Mediterranean and speculates on proper U.S. policy there.



   
   Hammuda served as bey of Tunis from 1782 to 1814. The beys of Tunis acted as independent sovereigns during this period. Though they sent gifts to the sultan, they did not pay regular tribute (Ahmed Abdesselem, Les historiens tunisiens des XVIIe, XVIIIe, et XIXe siècles [Paris, 1973], p. 70; The Encyclopaedia of Islam [rev. ed.; 5 vols. to date; Leiden, 1960—], 3:636; Jamil M. Abun-Nasr, A History of the Maghrib [Cambridge, 1971], pp. 182–83).



   
   A full transcription of this document has been added to the digital edition.

